DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. Patent Application Publication 2008/0179505) in view of Yamaguchi et al. (U.S. Patent 6,414,603).
Regarding claims 1-3, 6, Inoue et al. disclose (Figs.) a multiple-optical-axis photoelectric sensor comprising: a light projector (2); a light receiver (3); a plurality of light receiving sections (M1, M3); a light receiver display section (31a on the receiver side) which is provided in the vicinity of a corresponding light receiving section among the plurality of light receiving sections, the light receiver display section displaying a light reception state of the corresponding light receiving section; a light projector display section (31a on the emitting side) which displays a state.  Inoue et al. also disclose (Fig. 5) one display section (31a) corresponds to two or more light receiving sections (M10, M10) and different color displays as claimed.  Inoue et al. do not specifically disclose the light projector display section displaying the light reception state and a display synchronizing section which causes the light projector display section and the light receiver display section to simultaneously display the light reception state.  Yamaguchi et al. teach (col. 9, lines 27-47) a display synchronizing section (38) that causes the light projector .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Yamaguchi et al., further in view of Kozawa et al. (U.S. Patent Application Publication 2012/0032812).
Regarding claim 4, Inoue et al. in view of Yamaguchi et al. disclose the claimed invention as set forth above.  The devices of Inoue et al. and Yamaguchi et al. are inherently clocked or operate at predetermined cycles.  Inoue et al. and Yamaguchi et al. do not specifically disclose displaying the light reception state of one previous cycle as claimed.  Kozawa et al. teach ([0049]-[0058]) the importance of previous cycle states.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a display of a previous cycle reception state in the apparatus of Inoue et al. in view of Yamaguchi et al. and Kozawa et al. for further diagnosis purposes as known and predictable. 
Regarding claim 5, Inoue et al. in view of Yamaguchi et al. and Kozawa et al. disclose the claimed invention as set forth above.  Inoue et al., Yamaguchi et al. and Kozawa et al. do not disclose parallel processing as claimed.  However, parallel processing is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide parallel processing as claimed in the apparatus of Inoue et al. in view of Yamaguchi et al. and Kozawa et al. to increase speed or throughput of the device as known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878